DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitation “extending to a second planar level from toward the first planar level” in lines 4-5 is indefinite.  The claim will be examined as if it read --extending to a second planar level from the first planar level--.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 & 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allard et al. (EP 3,628,947) (hereinafter Allard).
Regarding claim 1, Allard discloses a vacuum insulated structure, comprising: a first cover member (21) of a stamped unitary sheet defining a perimeter portion positioned at a first planar level and first rib (80) formed in the unitary sheet extending to a second planar level spaced axially outward and disposed radially inward of the perimeter portion (Fig. 2); a second cover member (24); and a thermal bridge (26) interconnecting the first cover member and the second cover member at the perimeter portions thereof to define an insulating cavity therebetween, wherein the insulating cavity is a sealed cavity having a vacuum drawn therefrom, and further wherein the first rib defines a first portion of a path for air flow out of the sealed cavity during a vacuum draw process ([0015]).
Regarding claim 6, Allard discloses a structure further including an insulating material (30) disposed within the insulating cavity, wherein: the path for air flow out of the sealed cavity during the vacuum draw process facilitates removal of air from within the insulating material.
Regarding claim 7, Allard discloses a structure wherein the first cover member further defines a stepped area including a stepped segment of the first cover member extending to the second planar level from toward the first planar level and defining a second portion of the path for air flow out of the sealed cavity (Fig. 2), the vacuum insulating structure further including: a mesh material layer (40) received in the stepped area and configured to maintain the insulating material out of the portion of the air flow path defined within the stepped area ([0025]).
Regarding claim 8, Allard discloses a structure further including an air permeable member (40) adhered between a portion of the mesh material layer and a portion of the inner surface of the first cover member ([0025] teaches a permeable member).
Regarding claim 16, Allard discloses a refrigerator, comprising: a first cover member (21) of a stamped unitary sheet defining a perimeter portion positioned at a first planar level and a stepped area (80) defined by a stepped segment of the first cover member disposed radially inward of the perimeter portion and extending to a second planar level from toward the first planar level; a second cover member (24); a thermal bridge (26) interconnecting the first cover member and the second cover member at the perimeter portions thereof to define an insulating cavity therebetween; an insulating material (30) disposed within the insulating cavity; and a mesh material layer (40) received in the stepped area; wherein: the insulating cavity is a sealed cavity having a vacuum drawn therefrom; the stepped area defines a first portion of a path for air flow out of the sealed cavity during a vacuum draw process; and the mesh material layer is configured to maintain the insulating material out of the first portion of the air flow path ([0025]).
Regarding claim 17, Allard discloses a refrigerator further including an air permeable member (40) adhered between a portion of the mesh material layer and a portion of an interior surface of the first cover member.
Regarding claim 18, Allard discloses a refrigerator wherein the stepped segment is a first stepped segment, the stepped area being further defined by a second stepped segment extending from the first planar level toward the second planar level, the second stepped segment being disposed radially inward of the first stepped segment (Fig. 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,448,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite similar features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637